Case 2:19-cv-00235-RAJ-RJK Document 27 Filed 07/02/20 Page 1 of 3 PageID# 100



                         UNITED STATES DISTRICT COURT                                   FILED
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division                                    JUL -2 2020
                                                                                 L
                                                                                CLERK, U^, OlSTRlCTCOURT
                                                                               —__WRFOLK. VA
RICHARD I-, WILLIAMS. #70408-056,

                      Petilioncr,

V.                                                                  ACTION NO. 2:19cv235



JUSTIN ANDREWS, Warden,'

                              Respondent.



                                          FINAL ORDER


        Petitioner Richard F. Williams ("Williams"), a federal inmate convicted in the Eastern

District of North Carolina and housed in the Federal Correctional Institution in Petersburg,

Virginia, filed a pro se petition, pursuant to 28 U.S.C. § 2241. ECF No, I. Williams challenges

his conviction and sentence, asserting the conduct of which he was convicted is no longer criminal.

Id. at 5-6.


       The matter was referred to a United Slates Magistrate Judge pursuant to the provisions of

28 U.S.C. § 636(b)( 1 )(B) and(C)and Rule 72 of the Rules of the United States District Court for

the Eastern District of Virginia for report and recommendation. The report and recommendation,

filed May 11. 2020. recommends that respondent's motion to dismiss the petition for a writ of

habeas corpus, ECF No. 1, be denied and dismissed without prejudice for lack ofjurisdiction, and




' After the filing of the petition, Justin Andrews was appointed warden of FCC Petersburg. It is
ORDERED that the petition shall be deemed amended to substitute Justin Andrews, Warden, as
the sole respondent in this proceeding.
Case 2:19-cv-00235-RAJ-RJK Document 27 Filed 07/02/20 Page 2 of 3 PageID# 101



that Williams's motion for default judgment, ECF No. 12, be denied. ECF No. 21. Each party

was advised of the right to file written objections to the findings and recommendations made by

the Magistrate Judge, and Williams filed his objections on May 26,2020. ECF No. 23.

       The Court, having reviewed the record tmd examined the objections filed by Williams to

the report and recommendation, and having made de novo findings with respect to the portions

objected to, does hereby adopt and approve the findings and recommendations set forth in the

report and recommendation. The Court, therefore, ORDERS that the petition for a writ of habeas

corpus, ECF No. 1, is DENIED and DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction. It is further ORDERED that Williams's motion for default judgment, ECF No. 12,

is DENIED.


       Williams has failed to demonstrate "a substantial showing of the denial of a constitutional

right," and, therefore, the Court declines to issue any certificate of appealability pursuant to Rule

22(b)of the Federal Rules of Appellate Procedure. See Miller-El v. Cockrell, 537 U.S. 322, 327,

335-36(2003).

       Williams is ADVISED that because a certificate of appealability is denied by this Court,

he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. R.

App. P. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Williams intends to seek a

certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days

from the date of this Final Order. Williams may seek such a certificate by filing a written

notice ofappeal with the Clerk of the United States District Court, United States Courthouse,

600 Granby Street, Norfolk, Virginia 23510.
Case 2:19-cv-00235-RAJ-RJK Document 27 Filed 07/02/20 Page 3 of 3 PageID# 102



      The Clerk shall forward a copy of this final order to Williams and counsel of record for

respondent.



                                                                      L
                                                      Raymond^/Ilibkson
                                                      United States District Judge
                                                        Raymond A. Jackson
                                                     United States District Judge



 orfolk, Virginia
     y,2020
